Citation Nr: 0322084	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision that 
denied an increased rating for the veteran's service-
connected PTSD.  The veteran filed a notice of disagreement 
in July 2000.  The RO issued a statement of the case in 
November 2000.  The RO received the veteran's substantive 
appeal in December 2000.  

In December 2000, the veteran claimed entitlement to service 
connection for diabetes mellitus, claimed as due to exposure 
to herbicides in Vietnam.  However, it does not appear that 
that claim has not been adjudicated (and, hence, it is not 
properly before the Board), and such claim is not 
inextricably intertwined with the issue on appeal (see Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991)).  Accordingly, the 
claim is referred to the RO for appropriate development.  

In May 2002, the veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge (Board Member) at 
the RO; a copy of the transcript of that hearing has been 
associated with the veteran's claims file.  

In December 2002, the Board requested additional development 
of the claim on appeal pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  Consequently, in June 2003, the Board received 
additional, pertinent evidence, and notified the veteran and 
his representative of the receipt of such evidence.  


REMAND

At the outset, the Board notes that the RO last considered 
the case on appeal in November 2000, at which time a 
statement of the case was issued.  Pursuant to the Board's 
development, additional evidence, consisting of VA outpatient 
treatment records, has been added to the record.  However, 
the Board is unable to decide the claim on appeal on the 
basis of such evidence at this time.  

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board the jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, recently has been held to be invalid.  Disabled American 
Veteran (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003).  While the Board could, 
conceivably, seek a waiver of RO jurisdiction over (and 
hence, RO consideration of) the additionally developed 
evidence, additional actions by the RO, as described below, 
are warranted.  Hence, a remand of this matter is the most 
appropriate course of action, at this juncture.

The Board notes that, in November 2000, during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the department to explain what evidence 
will be obtained by whom.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See DAV v. 
Secretary, 327 F.3d at 1339.  After providing the requested 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization.

Specific additional development of the claim also is 
warranted.  The duty to assist under the VCAA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
In this case, the veteran most recently underwent VA 
psychiatric examination in October 2000.  However, there is 
no medical evidence that addresses the current severity of 
the veteran's PTSD in terms sufficiently responsive to the 
applicable rating criteria for evaluating PTSD.  Hence, 
further examination of the veteran, to obtain clinical 
findings needed to properly evaluate his PTSD, is warranted.  
While the Board initially attempted to obtain such evidence 
internally, a remand for the RO to obtain the needed medical 
information is now necessary.  The veteran is hereby advised 
that failure to report for such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2002).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notification(s) of that 
examination sent to him and his representative.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate that claim.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

2.  After receiving the veteran's 
response, the RO should assist the 
appellant in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo a VA examination to 
obtain medical opinion as to the current 
nature and severity of the veteran's 
service-connected PTSD.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran and the examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of the following:  memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; delusions 
and/or hallucinations; flattened affect; 
circumstantial, circumlocutory or 
stereotyped speech; panic attacks; and 
impaired abstract thinking.  

The examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
score, and explanation of what the score 
means.  The examiner should also comment 
on the GAF of 36 assigned by a private 
psychologist in May 1999.  If more than 
one psychiatric disorder is diagnosed, 
the examiner should render an opinion as 
to the relationship, if any, between each 
additionally diagnosed psychiatric 
disorder and the veteran's PTSD.  If 
deemed unrelated, the examiner should 
indicate the percentage or portion of the 
GAF score that represents impairment due 
solely to the service-connected PTSD.  
However, if it is not medically possible 
to distinguish the effects of the 
veteran's service-connected PTSD from any 
other diagnosed psychiatric disability, 
the examiner should clearly so state for 
the record, and indicate that his/her 
findings are pertinent to the veteran's 
overall psychiatric impairment.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of any notification(s) of that 
examination sent to him and his 
representative.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim of 
entitlement to an increased rating for 
service-connected PTSD in light of all 
pertinent evidence and legal authority. 

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to all 
additional legal authority considered-
including the pertinent regulations 
implementing the VCAA-discussion of all 
pertinent evidence and legal authority, 
and clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



